Citation Nr: 0216493	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  96-29 253	)	DATE
	)
	)

Certified on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.

(The issue of entitlement to service connection for tinnitus 
will be the subject of a later decision.)


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel











INTRODUCTION

The appellant served on active duty from November 1990 to May 
1991, and from September 1994 to December 1994.  The record 
shows the appellant also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to the benefit 
sought on appeal.  During the pendency of this appeal, 
jurisdiction of this matter was transferred to the St. 
Petersburg, Florida RO, which continued the denial of service 
connection for the claimed disability in an August 2002 
rating action.

The Board is undertaking additional development on the issue 
of entitlement to service connection for tinnitus pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal with respect 
to the issue of entitlement to service connection for left 
ear hearing loss has been obtained by the RO.

2.  The preservice left ear hearing loss did not undergo a 
chronic increase in severity beyond normal progression during 
the veteran's periods of active duty second period of active 
duty. 

CONCLUSION OF LAW

The preservice left ear hearing loss was not aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.306, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a). 

In this regard, the Board finds that the discussions as 
contained in the rating decision, Statement of the Case 
(SOC), and Supplemental Statement of the Case (SSOC) provided 
him with sufficient information regarding the applicable law 
and regulations regarding the evidence necessary to 
substantiate his claim.  Furthermore, the appellant was 
specifically advised, by letter dated in November 2001, of 
the revised notice and duty to assist requirements of the 
VCAA.  The RO thereafter readjudicated this case in light of 
the VCAA, and advised the appellant of its determination in 
this matter in an August 2002 SSOC.  Thus, the Board 
concludes that the VA does not have any further outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the appellant's claim.  In 
connection with this matter, the service medical records, and 
VA medical examination and treatment reports have been 
reviewed.  The appellant was notified that the VA would 
obtain any records he identified.  The Board notes that the 
appellant has not identified any other potential sources of 
information pertinent to his claim for consideration in this 
matter.  Therefore, the Board concludes that VA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

Service medical records reflect an audiological examination 
was conducted in August 1980 in conjunction with entry into 
the military.  The findings showed that pure tone thresholds 
in the left ear at 500, 1000, 2000, 3000, 4000, and 6000 
hertz were 20, 10, 10, 15, 20, and 40 decibels, respectively. 

A September 1983 audiological examination reportedly 
conducted in conjunction with separation from the Reserve 
showed that the pure tone thresholds in the left ear at 500, 
1000, 2000, 3000, 4000, and 6000 hertz were 15, 10, 5, 10, 
10, and 15 decibels, respectively.

A June 1987 audiological evaluation conducted in conjunction 
with a periodic Reserve examination showed that the pure tone 
thresholds in the left ear at 500, 1000, 2000, 3000, 4000, 
and 6000 hertz were 25, 10, 10, 15, 10, and 25 decibels, 
respectively

A November 1987 audiological evaluation conducted in 
conjunction with a transfer into the Army national Guard 
showed that the pure tone thresholds in the left ear at 500, 
1000, 2000, 3000, 4000, and 6000 hertz were 20, 15, 20, 25, 
25, and 50 decibels, respectively.

Service medical records associated with the appellant's first 
period of active duty, November 1990 to May 1991, are 
negative for any clinical findings or diagnosis of hearing 
loss.  A May 1991 audiological evaluation conducted in 
conjunction with a separation from active duty showed that 
the pure tone thresholds in the left ear at 500, 1000, 2000, 
3000, 4000, and 6000 hertz were 20, 0, 0, 0, 0, and 65 
decibels, respectively. 

An April 1994 audiological evaluation conducted in 
conjunction with a periodic National Guard examination showed 
that the pure tone thresholds in the left ear at 500, 1000, 
2000, 3000, 4000, and 6000 hertz were 45, 30, 20, 25, 45, and 
65 decibels, respectively.  A follow-up examination in July 
1994 showed that the pure tone thresholds in the left ear at 
500, 1000, 2000, 3000, 4000, and 6000 hertz were 45, 10, 20, 
25, 40, and 50 decibels, respectively.

The appellant's original claim for service connection was 
received in June 1994.  At that time he indicated that the 
hearing loss in the left ear occurred during Desert 
Storm/Desert Shield.

The treatment records for the second period of active duty 
reflect no finding relative to hearing loss.

VA outpatient clinical records disclose the appellant was 
seen in January 1994, and assessed with externa otitis.  A 
March 1994 clinical report referenced an assessment of left 
otitis externa.

VA examination was conducted in August 1995.  Physical 
examination of the ears was within normal limits, and was 
negative for any findings of active ear disease.  The 
diagnostic impression was mild sensorial disease hearing loss 
of the left ear. 

On audiological evaluation, pure tone thresholds in the left 
ear at 500, 1000, 2000, 3000, 4000, and 6000 hertz were 20, 
20, 25, 30, and 45, respectively.

The average pure tone threshold recorded for the left ear was 
30 decibels.  Speech audiometry revealed speech recognition 
ability of 94 percent correct in the left ear.  The medical 
report indicated the appellant reported a three year history 
of bilateral hearing loss.  He reported noise exposure while 
in service, related to his working in close proximity to 
demolition and artillery units.  He denied a history of 
acoustic trauma following his military service.  In the 
assessment, the examiner indicated the appellant exhibited 
normal hearing in the right ear, with normal word 
recognition.  The examiner noted that the left ear hearing 
was within normal limits from 500 Hertz to 2000 Hertz, with a 
mild to moderate sensorineural hearing loss from 3000 Hertz 
to 4000 Hertz.  Word recognition in the left ear was noted to 
be normal.

In the May 1996 substantive appeal the appellant reported 
that he was stationed near the Patriot missiles and was 
exposed to great explosions.  He stated that his condition 
was aggravated and caused by the noise exposure.

The appellant underwent a VA audiological examination in July 
2002. On the audiological evaluation, pure tone thresholds in 
the left ear at 500, 1000, 2000, 3000, and 4000 hertz were 
20, 15, 25, 35, 50, respectively.  The average pure tone 
threshold recorded was 31 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
correct in the left ear.  The diagnostic impression was mild 
high frequency hearing loss in the left ear, and normal 
hearing in the right ear.  

The appellant was examined by an ear specialist in July 2002.  
He reported a history of decreased hearing acuity since his 
active duty in the Gulf War.  He indicated he was exposed to 
acoustic trauma throughout this period of service.  

The examiner indicated that he had reviewed the claims folder 
extensively.  The examiner stated there were audiometric 
examinations dating back to 1980.  These tests revealed 
normal thresholds until 1987 when the left ear began to 
increase thresholds at 6000 hertz.  In 1991 there was a 
threshold of 65 decibels at 6000 hertz.  In 1994 the 
thresholds were elevated at 4000 and 6000 hertz.  In 1995 the 
thresholds appeared to be somewhat reduced and were abnormal 
only at 4000 hertz.  The ear examinations have been 
consistently normal on physical inspection.

Physical examination of the ears showed a mildly retracted 
tympanic membrane with a small amount of sclerosis of the 
right ear.  The remainder of the physical examination was 
within normal limits.  The examiner stated that the appellant 
had bilateral high frequency hearing loss.

The examiner stated that that the audiometric pattern was not 
one which was classic for noise in terms of a noise notch 
pattern, although it did not rule out the possibility of 
noise exposure.  There was a history of some noise exposure 
during service.  There did not appear to be an episode of 
severe acoustic trauma.  There was evidence of high frequency 
sensorineural hearing loss prior to active duty in the 
Persian Gulf War and in fact based on the thresholds in the 
file there did not appear to be any progression of the 
hearing loss after the Persian Gulf War.  The examiner 
rendered an opinion that there was no evidence of aggravation 
or progression of the preservice left ear hearing loss during 
service in the Persian Gulf war. 

Analysis

Under pertinent law and VA regulations, service connection 
may be granted for a disability which was incurred or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for a 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R.§ 3.303(b).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Every veteran shall be taken to have been in sound condition 
when accepted in service, except as to defects, infirmities, 
or disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment. 38 U.S.C.A. § 1111 (West 1991).

A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The threshold for normal hearing is 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet.App. 155 (1993).

The appellant is competent to make assertions as to concrete 
facts within his respective observation and recollection, 
that is, objective manifestations of his symptomatology.  
However, where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this regard, there is no entrance examination for the 
appellant's two periods of active duty when he was called up 
from the Reserve and National Guard respectively.  Therefore, 
the appellant is not presumed to have been of sound condition 
as regards his left ear hearing, and the presumption of 
soundness on entrance does not apply.

The VA examiner in July 2002 indicated that hearing loss in 
the left ear was first shown in 1987.  This is confirmed by 
the findings of the June and November 1987 audiological 
examinations.  The examiner further rendered an opinion that 
the preservice hearing loss in the left ear was not 
aggravated by the veteran's first period of active duty.  The 
Board concurs with this opinion in that the May 1991 
audiological examination showed improvement in hearing 
thresholds at 1000, 2000, 3000, 4000 hertz and only a 
decrease in the hearing threshold at 6000 hertz when compared 
to the November 1987 examination.  Additionally, the medical 
records for the second period of active duty contain no 
finding relative to hearing loss in the left ear. 

Therefore, it is the judgment of the Board that the 
preservice left ear hearing loss did not undergo a chronic 
increase in severity beyond normal progression during the 
appellant's periods of active duty.  Accordingly, the 
preponderance of the evidence is against the appellant's 
claim.


ORDER

Service connection for left ear hearing loss is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

